TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00701-CR



                                      Barry Pizzo, Appellant

                                                   v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
         NO. CR-2013-146, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                                             ORDER

PER CURIAM

                Appellant’s brief was originally due April 10, 2015. After multiple motions

requesting an extension of time to file his brief, the appeal was abated and remanded to the trial court

in January 2016 to determine whether appellant desired to prosecute this appeal and, if so, whether

counsel had abandoned this appeal. The case was reinstated on July 13, 2016, and appellant’s brief

was due on August 12, 2016. On August 29, 2016, appellant’s counsel, E. Chevo Pastrano, filed

another motion for extension of time to file appellant’s brief, requesting an extension until

September 6, 2016.

                We grant appellant’s motion. No further extensions, however, will be granted.

Appellant’s counsel is ordered to tender a brief in this cause no later than September 6, 2016.

Failure to file a brief by that date will result in counsel being called before this Court to show cause

why he should not be held in contempt for violating this order.
              It is ordered on August 31, 2016.



Before Chief Justice Rose, Justices Goodwin and Bourland

Do Not Publish




                                                  2